Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-31-21 has been entered.

Specification
The amendments to the specification filed in the Applicant’s response filed on 3-31-21, have been entered and are approved.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3-31-21 was filed after the mailing date of the Office Action (i.e. Ex Parte Quayle) on 3-22-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawing correction was received on 3-31-21.  The corrections, specifically to Figures, are approved.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of an apparatus comprising an immersion matrix and a microscopy method of utilizing the immersion matrix, each having the claimed structure and claimed limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed elements and claimed limitations, including as recited in independent claim 17 (with claims 18-32 dependent on claim 17), an apparatus comprising: an immersion matrix for adjusting optical properties to interfaces of optical arrangements, the immersion matrix including a material having a porosity with pores having an average pore size selected from a range of 20 nm to 200 pm in the material of the immersion matrix; and as recited in independent claim 33 (with claims 34-37 dependent on claim 33), wherein a microscopy method comprising: providing illumination radiation to a sample; and receiving detection radiation from the sample in response to the illumination radiation interacting with the sample, wherein the illumination radiation and/or detection radiation is/are directed through an immersion matrix that includes a material having a porosity with pores having an average pore size selected from a range of 20 nm to 200 pm in the material of the immersion matrix. 



The objective of the claimed invention is to provide for immersion, through which the disadvantages known from the prior art are reduced or avoided as described and explained in the disclosure. The objective aim is achieved by an immersion matrix described having the features of claimed invention, wherein the aim is achieved by an immersion matrix which is designed to adjust optical properties, in particular the refractive index, at interfaces of optical arrangements. The immersion matrix has a porosity, wherein the pores have at least one pore size. This at least one pore size is selected from a range of more than 20 nm to 200 μm.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Response to Amendment/IDS filed with RCE
The response by the Applicant, filed on 3-31-21, which included a Request for Continued Examination, was made of record and considered by the Examiner. 
The Examiner would note that the reference listed on the IDS filed on 3-31-21 to the German Search Report, which listed reference “D1” (i.e. DE 10 2015 221 044 A1; noted as ‘044 hereon). This reference published on May 4, 2017; and it has a patent family with documents: WO2017071978 A1 published on May 4, 2017 and US Patent Pub. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm(ET); subject to flex. schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVELYN A LESTER/Primary Examiner
Art Unit 2872